Case 18-13469-elf       Doc 61     Filed 10/03/19 Entered 10/03/19 19:39:21            Desc Main
                                   Document      Page 1 of 5


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                  :
                                        : Case No.: 18-13469
Todd D. Polin                           : Chapter 13
Heather E Polin                         : Judge Eric L. Frank
                                        : *******************
                              Debtor(s)
                                        :
Wells Fargo Bank, N.A., d/b/a Wells     : Date and Time of Hearing
Fargo Auto                              : Place of Hearing
                               Movant, : October 29, 2019 at 9:30 a.m.
       vs                               : ___________________________
                                        : U.S. Bankruptcy Court
Todd D. Polin                           : 900 Market Street, Courtroom #1
Heather E Polin                         : Philadelphia, PA, 19107
                                        :
William C. Miller, Esq.
                              Respondents.

    MOTION FOR RELIEF FROM THE AUTOMATIC STAY TO PERMIT WELLS
    FARGO BANK, N.A., D/B/A WELLS FARGO AUTO TO REPOSSESS 2012 KIA
                   SORENTO VIN# 5XYKT3A14CG256553

        Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto (the "Creditor") moves this Court,

under Bankruptcy Code §§ 361, 362, 363, and other sections of Title 11 of the United States

Code, and under Federal Rules of Bankruptcy Procedure 4001 and 6007 for an order

conditioning, modifying, or dissolving the automatic stay imposed by Bankruptcy Code § 362

and avers as follows:

        1.     This is an action arising pursuant to a case under Title 11 of the United States

Code.

        2.     Creditor is a lending institution duly authorized to conduct business in the

Commonwealth of Pennsylvania.

        3.     Creditor is a party-in-interest in the above referenced Bankruptcy matter as it is a

secured creditor of the Debtor.


19-034214_CAM4
Case 18-13469-elf        Doc 61    Filed 10/03/19 Entered 10/03/19 19:39:21             Desc Main
                                   Document      Page 2 of 5


       4.      Todd D. Polin and Heather E Polin (collectively, ''Debtor'') filed a voluntary

petition for relief under Chapter 13 of the Bankruptcy Code on May 25, 2018, ("Petition").

       5.      Debtor is currently obligated to Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto,

under the terms of a certain Retail Installment Sale Contract Simple Finance Charge, dated May

26, 2015, in the original principal amount of $16,013.64 executed by Debtor (the “Contract”) for

the purchase of a 2012 Kia Sorento VIN# 5XYKT3A14CG256553 (the “Collateral”), attached

hereto as Exhibit “A”.

       6.      As security for repayment of the Note, Debtor caused the title to the Collateral to

be delivered to Creditor. As a result, Creditor is the holder of a security interest encumbering the

Collateral. A copy of the Lien and Title Information (the “Title”) is attached hereto as Exhibit

“B”.

       7.      Creditor's best information is that there is no other entity claiming a lien on the

Collateral.

       8.      Debtor is in default by failing to make payments as required under the Contract.

       9.      The total loan balance due to Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto is

$6,338.04, as of September 20, 2019.

       10.     Debtor has failed to make post-petition payments for the past 4 months as of

September 20, 2019, with arrears in the amount of $1,164.35.

       11.     Debtor has inconsequential equity in the Property. Creditor believes that the

Property has a value of $8,725.00 based on the NADA reports, which are attached hereto as

"Exhibit C". Although it may appear that the Collateral could potentially have equity, Creditor

asserts that the amount of equity would be inconsequential and contingent on the conditions of

the current market, Creditor alleges that the costs of sale would eliminate any potential equity.



19-034214_CAM4
Case 18-13469-elf       Doc 61     Filed 10/03/19 Entered 10/03/19 19:39:21             Desc Main
                                   Document      Page 3 of 5


Therefore, Creditor asserts that any equity in the Collateral is burdensome and/or of

inconsequential value and benefit to the estate.

       12.     The automatic stay of Section 362 of the Bankruptcy Code should be terminated

with respect to the interest of Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto in the Collateral,

pursuant to Section 362(d)(1).

       WHEREFORE, Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto respectfully requests

this Honorable Court to enter an order terminating the Automatic Stay as it affects the interest of

Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto in the Collateral of the Debtor specifically

identified in the Contract, and granting such other relief as this Honorable Court may deem just.


                                                     Respectfully submitted,

                                                      /s/ Karina Velter
                                                     Karina Velter, Esquire (94781)
                                                     Adam B. Hall (323867)
                                                     Sarah E. Barngrover (323972)
                                                     Manley Deas Kochalski LLC
                                                     P.O. Box 165028
                                                     Columbus, OH 43216-5028
                                                     Telephone: 614-220-5611
                                                     Fax: 614-627-8181
                                                     Attorneys for Creditor
                                                     The case attorney for this file is Karina
                                                     Velter.
                                                     Contact email is kvelter@manleydeas.com




19-034214_CAM4
Case 18-13469-elf      Doc 61     Filed 10/03/19 Entered 10/03/19 19:39:21              Desc Main
                                  Document      Page 4 of 5




                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                  :
                                        : Case No.: 18-13469
Todd D. Polin                           : Chapter 13
Heather E Polin                         : Judge Eric L. Frank
                                        : *******************
                              Debtor(s)
                                        :
Wells Fargo Bank, N.A., d/b/a Wells     : Date and Time of Hearing
Fargo Auto                              : Place of Hearing
                               Movant, : October 29, 2019 at 9:30 a.m.
       vs                               : ___________________________
                                        : U.S. Bankruptcy Court
Todd D. Polin                           : 900 Market Street, Courtroom #1
Heather E Polin                         : Philadelphia, PA, 19107
                                        :
William C. Miller, Esq.
                             Respondents.

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Motion for Relief from the

Automatic Stay to permit Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto to Repossess 2012

Kia Sorento VIN# 5XYKT3A14CG256553 was served on the parties listed below via e-mail

notification:

   United States Trustee, Office of the U.S. Trustee, 200 Chestnut Street, Suite 502,
   Philadelphia, PA 19107

   William C. Miller, Esq., Chapter 13 Trustee, P.O. Box 1229, Philadelphia, PA 19105

   Brad J. Sadek, Attorney for Todd D. Polin and Heather E Polin, Sadek and Cooper, 1315
   Walnut Street, Suite 502, Philadelphia, PA 19107, brad@sadeklaw.com

The below listed parties were served via regular U.S. Mail, postage prepaid, on October 3,
2019:




19-034214_CAM4
Case 18-13469-elf    Doc 61    Filed 10/03/19 Entered 10/03/19 19:39:21        Desc Main
                               Document      Page 5 of 5


  Todd D. Polin and Heather E Polin, 328 N. Penn Street, Hatboro, PA 19040

  Todd Daniel Polin, 328 N Penn St, Hatboro, PA 19040


       October 3, 2019
DATE: ______________________
                                                  /s/ Karina Velter
                                                Karina Velter, Esquire (94781)
                                                Adam B. Hall (323867)
                                                Sarah E. Barngrover (323972)
                                                Manley Deas Kochalski LLC
                                                P.O. Box 165028
                                                Columbus, OH 43216-5028
                                                Telephone: 614-220-5611
                                                Fax: 614-627-8181
                                                Attorneys for Creditor
                                                The case attorney for this file is Karina
                                                Velter.
                                                Contact email is kvelter@manleydeas.com




19-034214_CAM4
